Chair Person,

Dear Members of the board:
In accordance with §89.181(c)(7) Pa.R.D.E., I submit a brief summary of the above matter.
The respondent was charged with two separate counts of violation of Rule of Professional Conduct 4.2 in that he allegedly communicated about the subject matter of his representation with a party he knew to be represented by another lawyer in the matter without the consent of the other lawyer. Charge I involved one alleged contact while Charge II involved three alleged contacts.
The matter was scheduled before Hearing Committee [ ] on June 3,1991. The respondent appeared in person and acted as his own counsel.
The parties stipulated to a number of facts and the stipulation was entered of record. The petitioner presented the testimony of three witnesses.
In addition to his own testimony, the respondent presented the testimony of two witnesses.
At the conclusion of the hearing, the parties stipulated that this matter be decided in accordance with §89.181, Pa.R.D.E.
*104The Hearing Committee recessed the proceedings, met in private and determined that the respondent had violated Rule of Professional Conduct 4.2 in only one of the four alleged situations.
After the committee reconvened the proceedings, they announced their conclusion on the issue of misconduct. After receipt of further information relative to the type of discipline, the committee again recessed, met in private, reconvened the proceeding and delivered to the participants Form D.B.-43. The official reporter was directed not to prepare a transcript unless specifically instructed to do so.
The committee found that the evidence did not support Charge I.
In addition, the committee found that the evidence did not support two of the charges in Charge II.
However, the committee found that from the evidence presented a conversation did take place between the respondent and a [A] on March 29, 1989, and that the conversation concerned the subject matter wherein [A] was represented by counsel and that the conversation took place without the consent of the other attorney. While this conversation was relatively brief and was conducted in a courteous and professional way, it was still a violation of Rule of Professional Conduct 4.2.
Based on the evidence presented throughout the entire proceeding, it is the recommendation of the committee that the only appropriate discipline is an informal ad‘monition.
ORDER
And now, July 26, 1991, the report and recommendation of Hearing Committee [ ] filed June 19, 1991, pursuant to section 89.181 of the Disciplinary Board *105Rules, is accepted, and there being no exceptions filed; it is hereby ordered that the said [respondent] of [ ] County be subjected to informal admonition by Disciplinary Counsel as provided in Rule 204(a)(6) of the Pennsylvania Rules of Disciplinary Enforcement. Costs are to be paid by the respondent.